EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT The following is a list of Solutia's subsidiaries as of December 31, 2011, except for unnamed subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. Percentage of Voting Power Owned by Solutia Jurisdiction of Incorporation CPFilms Inc. % Delaware Flexsys America L.P. % Delaware Flexsys Chemicals (M) Sdn Bhd % Malaysia Flexsys Coordination Centre SA/NV % Belgium Flexsys Holding B.V. % Netherlands Flexsys SA/NV % Belgium Flexsys Verkauf GmbH % Germany Flexsys Verwaltungs- und Beteiligungsgesellschaft GmbH % Germany Monchem International, Inc. % Delaware Solchem Netherlands C.V. % Netherlands Solutia Brasil Ltda. % Brazil Solutia Europe SPRL/BVBA % Belgium Solutia Greater China, Inc. % Delaware Solutia Performance Products Solutia, Ltd. % Mauritius Solutia Performance Products (Suzhou) Co., Ltd. % China Solutia Services International SCA/Comm.VA % Belgium Solutia Solar GmbH % Germany Solutia Therminol Co., Ltd., Suzhou 60 % China Solutia U.K. Limited % South Wales
